People v Watson (2020 NY Slip Op 05602)





People v Watson


2020 NY Slip Op 05602


Decided on October 08, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 08, 2020

Before: Renwick, J.P., González, Kennedy, Mendez, JJ. 


Ind No. 1225/16 Appeal No. 12015 Case No. 2018-3075 

[*1]The People of the State of New York, Respondent,
vShaun Watson, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J. at motion to controvert search warrant; Robert M. Mandelbaum, J. at plea; Ellen N. Biben, J. at sentencing), rendered June 28, 2017, convicting defendant of attempted robbery in the first degree, and sentencing him to a term of four years, unanimously affirmed.
Defendant forfeited review of the denial of his motion to controvert a search warrant, by pleading guilty before the court issued an order finally denying his suppression motion (see CPL 710.70 [2]; People v Fernandez, 67 NY2d 686, 688 [1986]). "Even if the court's order can be viewed as deciding the particular issue defendant seeks to raise on appeal," the order was not a final denial of suppression "because it was contingent on the outcome of a hearing" (People v Wilson, 167 AD3d 478, 478-479 [1st Dept 2018], lv denied 33 NY3d 955 [2019]). An important issue relating to the validity of the warrant was whether certain information supporting the warrant was lawfully obtained. That issue would have depended on the outcome of an evidentiary hearing that was ordered, but not held because defendant chose to plead guilty.
In any event, we find that the search warrant was supported by probable cause.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 8, 2020